Graham, J.
(dissenting). I respectfully dissent. Recognizing that a trial is far more likely to be fair when the watchful eye of the public is present, the First and the Sixth Amendments to the United States Constitution implicitly and expressly, respectively, *558grant the public and criminal defendants the right to a public trial. See Waller v. Georgia, 467 U.S. 39, 44-46 (1984); Commonwealth v. Martin, 417 Mass. 187, 192 (1994). See also In re Oliver, 333 U.S. 257, 270 (1948) (“The knowledge that every criminal trial is subject to contemporaneous review in the forum of public opinion is an effective restraint on possible abuse of judicial power”). Moreover, it is clear that the right to a public trial applies to jury selection proceedings, Presley v. Georgia, 130 S. Ct. 721, 723-724 (2010), which are “a crucial part of any criminal case,” Commonwealth v. Cohen (No. 1), 456 Mass. 94, 106 (2010), quoting from Owens v. United States, 483 F.3d 48, 63 (1st Cir. 2007). The closing of a criminal proceeding to the public may infringe the defendant’s rights guaranteed by the Sixth Amendment.
However, the public trial right is not absolute, and in limited circumstances a court may bar spectators from certain portions of a criminal trial. Martin, 417 Mass. at 193. Moreover, like other fundamental rights, a defendant’s right to a public trial may be relinquished. The requirement articulated in Commonwealth v. Edward, 75 Mass. App. Ct. 162, 173 (2009), that waiver must be the product of “the defendant’s knowing agreement,” is not, as the majority acknowledges, the inevitable result of prior case law. See ante at 555 n.10. Indeed, the Supreme Judicial Court’s subsequent consideration of the issue, arising in a case where the defendant’s objection was clearly preserved and raised on direct appeal, adds a layer of complexity to the analysis and provides, at best, an inexact model for our consideration of the facts of this case. See Cohen (No. 1), 456 Mass. at 118 n.35 (“Failure of a defendant or his counsel to raise an objection when first made aware of an alleged public trial right violation is, at the very least, a strong indication of waiver”).
For these reasons, on the facts of this case, I disagree with my colleagues’ conclusion that we are bound by Edward to come to their stated result. Rather, I believe that the approach of the United States Court of Appeals for the First Circuit, see Owens, 483 F.3d at 63, supplies a more appropriate test. Where, as here, trial counsel demonstrated a sound tactical reason to waive objection to the closure of the courtroom to the public during empanelment, such assent by counsel should be suf*559ficient to constitute waiver for the purposes of a collateral attack on the defendant’s conviction. Accordingly, I conclude that the defendant’s motion for a new trial was properly denied.